                                                                                   [+:j~~r
     Case 5:20-cv-00019-JPB-JPM Document 37-40 Filed 08/28/20 Page 1 of 6 PageID #: 345
                         ~,   ~        T~J ~       Bureau of Prisons
                                           (I
                                                    Health Services
                                                   Clinical Encounter
Inmate Name: WILLIAMS, DARRELL HENRY                                                       Reg #:   26008-044
Date of Birth: 07/08/1 966                          Sex:      M     Race: BLACK            Facility: HAZ
Encounter Date: 08/01/2018 07:23                    Provider: Pyles, John FNP-BC           Unit:     E03

Injury Assessment Non-work related encounter performed at Health Services.
                     -


SUBJECTIVE:
     INJURY I            Provider: Pyles, John FNP-BC
         Date of Injury:    08/01/2018 07:01                Date Reported for Treatment:       08/01/2018 07:23
         Work Related:      No                  Work Assignment:       LABOR POOL
         Pain Location:     Head
         Pain Scale: 0
         Pain Qualities:
         Where Did Injury Happen (Be specific as to location):
             Main line (chow hall)
         Cause of Injury (Inmate’s Statement of how injury occurred):
             Altercation
         Symptoms (as reported by inmate):
             Bleeding lacerations in the head and left hand

ROS:
   General
      Constitutional Symptoms
           No: Chills, Easily Tired, Fatigue, Fever
   HEENT
      Ears
           Yes: Within Normal Limits
          Eyes
             Yes: Within Normal Limits
          Head
             Yes: Trauma
               No: Headaches, Migraine
          Neck
             Yes: Within Normal Limits
    Cardiovascular
       General
           Yes: Within Normal Limits
    Pulmonary
        Respiratory System
           Yes: Within Normal Limits
     GI
        General
            Yes: Within Normal Limits
     Musculoskeletal
        General
Generated 08/01/2018 08:34 by Pyles, John FNP-Bc      Bureau of Prisons - HAZ                                   Page 1 of 6
     Case 5:20-cv-00019-JPB-JPM Document 37-40 Filed 08/28/20 Page 2 of 6 PageID #: 346
Inmate Name: WILLIAMS, DARRELL HENRY                                                                Reg #: 26008-044
Date of Birth: 07/08/1 966                             Sex:      M    Race: BLACK                   Facility: HAZ
Encounter Date: 08/01/2018 07:23                       Provider: Pyles, John FNP-BC                 Unit:     E03
ROS:
           No: Low Back Pain, Mid-back Pain, Neck Pain, Spinal Injury
    Neurological
       Autonomic System
           Yes: Within Normal Limits
       Cranial Nerves
           Yes: Within Normal Limits
         Motor System
            Yes: Within Normal Limits
         Sensory System
            Yes: Within Normal Limits
    Psychiatric
       General
           Yes: Within Normal Limits
            No: Suicide/Self-Harm Thoughts, Homicide/Other Harm Thoughts
OBJECTIVE:
Temperature:
    Date             Iirn~            Fahrenheit    Celsius Location                   Provider
    08/01/2018       07:24 HAX              98.0       36.7 Oral                       Pyles, John FNP-BC
Pulse:
                  ]Eirn~             Rate Per Minute       Location                    Rhythm      Provider
    08/01/2018 07:24 HAX                          82       Via Machine                             Pyles, John FNP-BC
Respirations:
     Date                  Time              Rate Per Minute Provider
    08/01/2018             07:24 HAX                      16 Pyles, John FNP-BC
Blood Pressure:
    Date       flrn~              Value        Location        Position              Cuff Size     Provider
    08/01/2018 07:24 HAX          136/88       Right Arm       Sitting               Adult-large   Pyles, John FNP-BC
Sa02:
    fl~t~             Iirn~.           Value(%) Air                        Provider
    08/01/2018        07:24 HAX              97 Room Air                   Pyles, John FNP-BC
Exam:
   General
       Affect
           Yes: Cooperative
       Appearance
           Yes: Appears Well, Alert and Oriented x 3
           No: Appears Distressed, Unconscious, Lethargic, Obtunded, Stuporous, Dyspneic, Appears in Pain,
           Writhing in Pain, Pale, Pallor, Cyanotic, Diaphoretic
   Skin
       Wound
           Yes: Wounds present
           No: Signs and/or Symptoms of Infection
Generated 08/01/2018 08:34 by Pyles, John FNP-BC           Bureau of Prisons - HAZ                                      Page 2 of 6
     Case 5:20-cv-00019-JPB-JPM Document 37-40 Filed 08/28/20 Page 3 of 6 PageID #: 347
Inmate Name:      WILLIAMS, DARRELL HENRY                                              Reg #:   26008-044
Date of Birt~r’: 07/08/1966                        Sex:      M    Race: BLACK          Facility: HAl
Encounter Date: 08/01/2018 07:23                   Provider: Pyles, John FNP-BC        Unit:     E03
Exam:
        Lesion Location
            Yes: Scalp-parietal R, Posterior Forearm L
    Head
        General
            Yes: Laceration(s) R, Trauma R
            No: Palpable Deformity, Battle’s Sign, Raccoon Eyes, Deformity, Fluid/Blood from Ears, Fluid/Blood From
            Nose, Erythema
    Eyes
        General
            Yes: PERRLA, Extraocular Movements Intact
        Visual Fields
            Yes: Normal Fields
    Face
        General
            Yes: Symmetric
    Mouth
        General
            Yes: Within Normal Limits
    Neck
        General
            Yes: Within Normal Limits, Trachea Midline
            No: Abrasion(s), Trauma, Laceration(s), Contusion, Deformity
        Muscu loskeletal
            Yes: Within Normal Limits
            No: Tenderness, Trauma, Paravertebral Tenderness on Palpation, Midline Tenderness on Palpation, Step
            offs
    Pulmonary
        Observation/Inspection
            Yes: Within Normal Limits
        Auscultation
            Yes: Clear to Auscultation
    Cardiovascular
        Auscultation
            Yes: Regular Rate and Rhythm (RRR), Normal SI and S2
            No: M/R/G
    Peripheral Vascular
        Arms
            Yes: Radial Pulse Normal, Capillary Refill Normal
    Abdomen
        Inspection
            Yes: Within Normal Limits
        Auscultation
            Yes: Normo-Active Bowel Sounds
        Palpation
Generated 08/01/2018 08:34 by Pyles, John FNP-Bc     Bureau of Prisons - HAZ                                Page 3 of 6
    Case 5:20-cv-00019-JPB-JPM Document 37-40 Filed 08/28/20 Page 4 of 6 PageID #: 348
Inmate Name: WILLIAMS, DARRELL HENRY                                                          Reg #:    26008-044
Date of Birth: 07/08/1966                            Sex:      M    Race: BLACK               Facility: HAZ
Encounter Date: 08/01/2018 07:23                     Provider: Pyles, John FNP-BC             Unit:     E03
Exam:
           Yes: Within Normal Limits, Soft
           No: Guarding, Rigidity, Tenderness on Palpation
    Musculoskeletal
       WristlHandlFingers
           Yes: Normal Exam R, Full Range of Motion L, Neurovascular Intact L, Trauma L, Laceration(s) L
           No: Malalignment L, Swelling L, Inflammation L, Erythema L, Crepitus L, Clicking L, Popping L, Locking L,
           Abrasion(s) L, Contusion(s) L
       Wrist/Hand/Fingers ROM and Tests
           Yes: Median Nerve Motor Intact L, Median Nerve Sensory Intact L, Radial Nerve Motor Intact L, Radial
           Nerve Sensory Intact L, Ulnar Nerve Motor Intact L, Ulnar Nerve Sensory Intact L
       Chest Wall
           Yes: Normal Exam L
       Back
           Yes: Normal Exam L
    Neurologic
       Cranial Nerves (CN)
           Yes: CN 2-12 Intact Grossly
         Motor System-General
             Yes: Normal Exam, Normal Muscular Bulk, Normal Muscular Tone, Involuntary Movements
         Glascow Coma Scale
             Yes: GCS 15
         Level of Consciousness
             Yes: Within Normal Limits
 Exam Comments
   Right Mid Parietal Scalp lacerations: first laceration 3 cm elliptical; edges approx; bleeding controlled: second 2.5 cm
   elliptical; edges approx; bleeding controlled

   Left Palmar Wrists: 2 cm laceration, edges approx, bleeding controlled
ASSESSMENT:
  Blunt object, Assault by, YOOXXXS Current
                                         -




PLAN:

Procedures
    Laceration Repair
        Diagnosis
            Complications
        Consent
            Complications, risks, alternatives discussed
            Consent unobtainable due to patient condition
            Correct Patient Position
            Correct Procedure
            Time Out
             Universal Protocol Performed/Time Out, Verified Site? right partiel scal; left wrist
        Anesthesia
             1% Lidocaine without epinephrine, ML 4
Generated 08/0112018 08:34 by Pyles, John FNP-Bc        Bureau of Prisons - HAZ                                     Page 4 of 6
     Case 5:20-cv-00019-JPB-JPM Document 37-40 Filed 08/28/20 Page 5 of 6 PageID #: 349
Inmate Name: WILLIAMS, DARRELL HENRY                                                           Reg #: 26008-044
Date of Birtb: 07/08/1 966                            Sex:      M    Race: BLACK               Facility: HAZ
Encounter Date: 08/01/2018 07:23                      Provider: Pyles, John FNP-BC             Unit:     E03
Procedures
       Location
             Scalp R
            Wrist L
       Preparation
            Area prepped with Alcohol/Iodine
             Prepped and draped sterile
       Repair
            Wound irrigated with Normal Saline, ML 250
       Closure type
             Staples Applied
       Discharge
            See Disposition
       Discharge LOC
            Answers questions appropriately
            Awake and Alert
       Right Mid Parietal Scalp lacerations: first laceration 3 cm elliptical; second 2.5 cm elliptical. All edges
       approximate well. The site was prepped with Betadine and 70% alcohol, the wound was inspected for debris,
       the wound was irrigated with Sterile water approx. 150 ccs, bleeding was controlled estimated amount of blood
       loss >4 ccs, the laceration was closed using 5 staples per each laceration, edges closed and approximated
       well, the site was cleaned with sterile water and a sterile dsg was applied. The pt tolerated the procedure well

         Left medial Palmar Wrists: 2 cm laceration. The site was prepped with Betadine and 70% alcohol, the wound
         was inspected for debris, the wound was irrigated with Sterile water approx. 100 ccs, bleeding was controlled
         estimated amount of blood loss >2ccs, the wound was anesthetized with 1% Lidocaine w/o epi. 4 ccs used, the
         laceration was closed using staples; due to the awkward position of the laceration, and discomfort of the pt
         trying to maintain the position to be sutured. Staples where used to close the wound edges closed and
                                                                                                  ,


         approximated well, a total of 3 staples were placed, the site was cleaned with sterile water and a sterile dsg
         was applied. The pt tolerated the procedure well.
Schedule:
    Activity                                              Date Scheduled Scheduled Provider
    Procedure                                             08/11/2018 00:00 Nurse
         Staples removal mid right parietal scalp two lacerations with 5 staples each; left medial palmar surface of the
         wrist 3 staples placed. Please remove the staples in 10 days (8/11/1 8).
    Follow-up                                             08/13/2018 00:00 MLP 01
         Please follow up on the pt. with the following injuries mid right parietal scalp two lacerations; left medial palmar
         surface of the wrist. Ensure the wounds have healed properly and staples have been removed.
Disposition:
    Follow-up at Sick Call as Needed
    Will Be Placed on Callout
    Return Immediately if Condition Worsens
    Return To Sick Call if Not Improved
    Discharged to Housing Unit-No Restrictions

Other:
    The pt is currently Rxd T3 for pain.

     The early symptoms of a head injury was explained to the ppt. and when for a pt that sustained a head needs to seek
     medical attention.

     The pt The pt has hand restraints properly applied to allow for circulation and to avoid any nerve damage. There s
Generated 08/01/2018 08:34 by Pyles, John FNP-BC         Bureau of Prisons - IIAZ                                     Page 5 of 6
     Case 5:20-cv-00019-JPB-JPM Document 37-40 Filed 08/28/20 Page 6 of 6 PageID #: 350
Inmate Name: WILLIAMS, DARRELL HENRY                                                 Reg #:    26008-044
Date of Birth: 07/08/1 966                            Sex:      M    Race: BLACK     Facility: HAZ
Encounter Date: 08/01/2018 07:23                      Provider: Pyles, John FNP-BC   Unit:     E03
    atleast a 1 cm space on all restraints.

Patient Education Topics:
    Date Initiated Format                          HandoutlToDic                     Provider              Outcome
    08/01/2018     Counseling                      Risk vs. benefit of treatment     Pyles, John           Verbalizes
                                                                                                           Understanding
    08/01/2018       Counseling                    Wound Care                        Pyles, John           Verbalizes
                                                                                                           Understanding
    08/01/2018       Counseling                    Diagnosis                         Pyles, John           Verbalizes
                                                                                                           Understanding
    08/01/2018       Counseling                    Access to Care                    Pyles, John           Verbalizes
                                                                                                           Understanding
    08/01/2018       Counseling                    Infection Prevention              Pyles, John           Verbalizes
                                                                                                           Understanding
    08/01/2018       Counseling                    Plan of Care                      Pyles, John           Verbalizes
                                                                                                           Understanding
    08/01/2018       Counseling                    Procedural Preparations           Pyles, John           Verbalizes
                                                                                                           Understanding
    08/01/2018       Counseling                    Procedural Risk                   Pyles, John           Verbalizes
                                                                                                           Understanding

Copay Required: No                          Cosign Required: Yes
TelephoneNerbal Order:         No
Completed by Pyles, John FNP-BC on 08/01/2018 08:34
Requested to be cosigned by Mims, Gregory MD/CD.
Cosign documentation will be displayed on the following page.
Requested to be reviewed by Bird, Leigh PA-C.
Review documentation will be displayed on the following page.




Generated 08/01/2018 08:34 by Pyles, John FNP-Bc         Bureau of Prisons - HAZ                           Page 6 of 6
